WALLACE, JUDGE:
This claim was submitted to the Court upon the pleadings.
Claimant was awarded a contract to supply Bakerstown coal at $32.00 per ton to West Virginia University beginning in October of 1976. In January, 1977, due to abnormally cold weather, the Bakerstown coal was insufficient to provide the necessary BTU’s on an abnormal-need basis. It was determined that Pittsburgh coal was necessary to meet the abnormal BTU demand. Claimant was informed that the weather conditions were so severe that an emergency existed and that it should do what was necessary to obtain Pittsburgh coal. Claimant obtained Pittsburgh coal at $38.75 per ton and delivered 3,018.44 tons to West Virginia University.
The University was invoiced for the coal at the increased price, but the coal was paid for at the contract price of $32.00 per ton.
Claimant filed its claim against the respondent for $20,374.47, representing the difference between $32.00 per ton and $38.75 per ton. As a compromise, the claimant reduced its claim to $37.75 per ton, or $17,356.03.
In its Amended Answer, respondent admitted receipt of the coal, and it agreed to compensate the claimant at the rate of $37.75 per ton.
*290Accordingly, from the pleadings, the Court makes an award to the claimant in the amount of $17,356.03.
Award of $17,356.03.